Citation Nr: 1206732	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected left shoulder strain.  

2.  Entitlement to service connection for a claimed migraine headache disorder.  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision, issued in August 2006 and a February 2008 rating decision, issued in March 2008 by the RO.  

Of preliminary importance, because the claim for a higher rating for service-connected left shoulder disability involves a request for a higher rating following the initial grant of service connection, the Board has characterized the claim as one for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the course of his appeal, the Veteran requested a hearing with the Board.  In April 2010 the RO notified the Veteran and his representative that he was scheduled for a hearing in June 2010.  However, the Veteran failed to report for the hearing or request a postponement.  Thus, without a response from the Veteran, the hearing request must be deemed to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Finally, the issue of an increased rating for the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The Veteran's representative also requested an increased rating for a service-connected heart disability; however, a review of the record indicates that the Veteran is not currently service-connected for a heart disability.  Therefore, further action is deferred pending clarification by the Veteran or his representative.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With respect to the service-connected left shoulder disability, the Board notes that in a February 2012 Written Brief Presentation, the Veteran's representative asserted that the Veteran's left shoulder disability had grown worse with the passage of time, and caused difficulty with his work as a corrections officer.  

A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

As the Veteran was last examined in February 2009, and in light of the February 2012 statement indicating worsening left shoulder symptoms, a contemporaneous VA examination is necessary to determine the current severity of the service-connected left shoulder disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the claimed migraine headache disorder, the record shows that the Veteran has received treatment for migraine headaches both during and after service.  

Moreover, the Veteran is competent to describe experiencing symptoms of a headache disorder while serving on active duty and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, there is no medical opinion of record addressing the nature and likely etiology of the claimed headache disorder.  

Based on the record, the Board finds that a VA examination is required to address the nature and likely etiology of the claimed headache disorder once action is taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA records referable to treatment for the claimed migraine headache disorder and the service-connected left shoulder disability.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the severity of the service-connected left shoulder disability.   

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should characterize the findings in terms of the applicable diagnostic codes.  Any necessary diagnostic tests should be completed.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his left shoulder disability.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed migraine headache disorder.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current migraine headache disability at least as likely as not (e.g., a 50 percent or greater probability) had its clinical onset during his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



